 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID SABINO QUAIR, II,                             No. 2:19-cv-0834-EFB P
12                        Plaintiff,
13               v.                                       ORDER
14    OFFICE OF INTERNAL AFFAIRS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He generally alleges that the transgendered and homosexual inmates at San

19   Quentin State Prison (Marin County) and the California Institute for Men (San Bernardino

20   County) are subject to daily psychological harm by correctional officers.1 ECF No. 1 at 3.

21   However, the only allegation with any sort of specificity is an allegation that plaintiff is “subject

22   to identity theft by Carolyn Fuller of CSP-SQ.” Id.

23           The federal venue statute provides that a civil action “may be brought in (1) a judicial

24   district in which any defendant resides, if all defendants are residents of the State in which the

25   district is located, (2) a judicial district in which a substantial part of the events or omissions

26   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

27
             1
              Plaintiff states in her application to proceed in forma pauperis that she identifies as a
28   female transsexual. ECF No. 2.
                                                         1
 1   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
 2   this action, any judicial district in which any defendant is subject to the court’s personal
 3   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
 4           In this case, any potential claims arose in Marin and/or San Bernardino Counties. Thus,
 5   venue properly lies in both the Northern and Central Districts of California. Given that the only
 6   allegation with any sort of specificity concerns a claim arising at San Quentin (“CSP-SQ”), the
 7   court finds that the interests of justice will be better served by transferring this case to the
 8   Northern District of California. See 28 U.S.C. § 1391(b); 28 U.S.C. § 84(a).
 9           Accordingly, IT IS HEREBY ORDERED that this case is transferred to the Northern
10   District of California. See 28 U.S.C. § 1404(a).
11   Dated: May 15, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
